DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Claim Status
Claims 1-17 and 19-28 are in condition for allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu (Reg. No. 74,923) on 2/9/2021.
The list of claims below is made to the amendments filed 1/15/2021. 
Claims 1, 5, 10, 14, 19, 23, and 28 are further amended. Claims 2-4, 6-9, 11-13, 15-17, 20-22, 24-27 remain as previously presented.

1. (Currently amended) A memory management method, for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of physical units, the memory management method comprising:
performing a host write operation, so as to receive a write command from a host system and store first data corresponding to the write command to a first physical unit among the physical units;
recording first updating data corresponding to the host write operation, wherein the first updating data comprises first mapping information which reflects an executing result of the host write operation;
performing a data merge operation, so as to read second data from a second physical unit among the physical units and store the second data to a third physical unit among the physical units;
 comprises second mapping information which reflects an executing result of the data merge operation; 
temporarily prohibiting a reading of management information from the rewritable non-volatile memory module to a buffer memory [[if]]responsive to the first updating data and the second updating data not existing in the buffer memory simultaneously;
reading the management information from the rewritable non-volatile memory module to the buffer memory [[if]]responsive to the first updating data and the second updating data existing in the buffer memory simultaneously; and 
updating the management information in the buffer memory according to the first updating data and the second updating data in the buffer memory.

2-4. (as previously presented) 

5. (currently amended) The memory management method according to claim 1, wherein the first 

6-9. (as previously presented)

10. (Currently amended) A memory storage device comprising:
a connection interface unit, configured to be coupled to a host system;
a rewritable non-volatile memory module comprising a plurality of physical units; and
a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module, wherein 

the memory control circuit unit is further configured to record first updating data corresponding to the host write operation, wherein the first updating data comprises first mapping information which reflects an executing result of the host write operation,
the memory control circuit unit is further configured to perform a data merge operation, so as to instruct a reading of second data from a second physical unit among the physical units and a storing of the second data to a third physical unit among the physical units,
the memory control circuit unit is further configured to record second updating data corresponding to the data merge operation, wherein the second updating data comprises second mapping information which reflects an executing result of the data merge operation, 
the memory control circuit unit is further configured to temporarily prohibit a reading of management information from the rewritable non-volatile memory module to a buffer memory [[if]]responsive to the first updating data and the second updating data not existing in the buffer memory simultaneously, and
the memory control circuit unit is further configured to instruct the reading of the management information from the rewritable non-volatile memory module to the buffer memory [[if]]responsive to the first updating data and the second updating data existing in the buffer memory simultaneously, and update the management information in the buffer memory according to the first updating data and the second updating data in the buffer memory.

11-13. (as previously presented) 

14. (currently amended) The memory storage device according to claim 10, wherein the first 

15-17. (Currently amended) 

18. (Cancelled) 

19. (Currently amended) A memory control circuit unit, for controlling a rewritable non-volatile memory module which comprises a plurality of physical units, and the memory control circuit unit comprising:
a host interface configured to be coupled to a host system;
a memory interface configured to be coupled to the rewritable non-volatile memory module;
a buffer memory; and 
a memory management circuit coupled to the host interface, the memory interface, and the buffer memory, wherein 
the memory management circuit is configured to perform a host write operation, so as to receive a write command from the host system and instruct a storing of first data corresponding to the write command to a first physical unit among the physical units,
the memory management circuit is further configured to record first updating data corresponding to the host write operation, wherein the first updating data comprises first mapping information which reflects an executing result of the host write operation,
the memory management circuit is further configured to perform a data merge operation, so as to instruct a reading of second data from a second physical unit among the physical units and a storing of the second data to a third physical unit among the physical units,
comprises second mapping information which reflects an executing result of the data merge operation, 
the memory management circuit is further configured to temporarily prohibit a reading of management information from the rewritable non-volatile memory module to the buffer memory [[if]]responsive to the first updating data and the second updating data not existing in the buffer memory simultaneously, and
the memory management circuit is further configured to instruct the reading of the management information from the rewritable non-volatile memory module to the buffer memory [[if]]responsive to the first updating data and the second updating data existing in the buffer memory simultaneously, and update the management information in the buffer memory according to the first updating data and the second updating data in the buffer memory. 

20-22. (as previously presented) 

23. (currently amended) The memory control circuit unit according to claim 19, wherein the first 

24-27. (as previously presented) 

28. (Currently amended) A memory storage device comprising:
a connection interface unit configured to be coupled to a host system;
a rewritable non-volatile memory module comprising a plurality of physical units; and

the memory control circuit unit is configured to perform a first write operation, the first write operation comprises one of an operation of storing first data received from the host system to a first physical unit among the physical units and an operation of writing second data stored in a second physical unit among the physical units to a third physical unit among the physical units, 
the memory control circuit unit is further configured to record first updating data corresponding to the first write operation, wherein the first updating data comprises first mapping information which reflects an executing result of the first write operation,
the memory control circuit unit is further configured to determine whether second updating data exists, the second updating data is generated based on a second write operation, and the second write operation comprises the other operation of the operation of storing the first data to the first physical unit and the operation of writing the second data to the third physical unit, wherein the second updating data comprises second mapping information which reflects an executing result of the second write operation, 
the memory control circuit unit is further configured to temporarily prohibit a reading of management information from the rewritable non-volatile memory module to a buffer memory [[if]]responsive to the first updating data and the second updating data not existing in the buffer memory simultaneously, and
the memory control circuit unit is further configured to instruct the reading of the management information from the rewritable non-volatile memory module to the buffer memory [[if]]responsive to the first updating data and the second updating data existing in the buffer memory simultaneously, and update the management information in the buffer memory according to the first updating data and the second updating data in the buffer memory.
 


Allowable Subject Matter
Claims 1-17 and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A memory management method, for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of physical units, the memory management method comprising:
performing a host write operation, so as to receive a write command from a host system and store first data corresponding to the write command to a first physical unit among the physical units;
recording first updating data corresponding to the host write operation, wherein the first updating data comprises first mapping information which reflects an executing result of the host write operation;
performing a data merge operation, so as to read second data from a second physical unit among the physical units and store the second data to a third physical unit among the physical units;
recording second updating data corresponding to the data merge operation, wherein the second updating data comprises second mapping information which reflects an executing result of the data merge operation; 
temporarily prohibiting a reading of management information from the rewritable non-volatile memory module to a buffer memory responsive to the first updating data and the second updating data not existing in the buffer memory simultaneously;
reading the management information from the rewritable non-volatile memory module to the buffer memory responsive to the first updating data and the second updating data existing in the buffer memory simultaneously; and 
updating the management information in the buffer memory according to the first updating data and the second updating data in the buffer memory.”


Claims 2-9 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Independent claims 10, 19 and 28, and all dependent claims, recites subject matter substantially similar to that as recited in claim 1, particular with respect to the features emphasized above, and thus, is found to be allowable for the reasons discussed supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131

/JANE WEI/Primary Examiner, Art Unit 2139